     Case 2:20-cv-09775-SVW-GJS Document 9 Filed 10/30/20 Page 1 of 3 Page ID #:43



1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    Attorneys for Plaintiff
7
                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10
     ADAM KAVON, on behalf of himself, )             Case No.: 2:20-cv-09775-SVW-GJS
     and all others similarly situated, )
11                                      )            NOTICE OF VOLUNTARY
12   Plaintiff,                         )            DISMISSAL OF ENTIRE ACTION
                                        )            WITHOUT PREJUDICE
13
            vs.                         )
14                                      )
                                        )
15
     BMW OF NORTH AMERICA, LLC, )
16                                      )
17
     Defendants.                        )
                                        )
18                                      )
19                                      )
                                        )
20

21

22
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

23   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
24
     prejudice as to the individual and class claims. Defendant has neither answered
25

26   Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
27
     case was filed as a class action, no class has been certified, and court approval of
28

     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal


                                        Notice of Dismissal - 1
     Case 2:20-cv-09775-SVW-GJS Document 9 Filed 10/30/20 Page 2 of 3 Page ID #:44



1
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
2
     prejudice and without an Order of the Court.
3

4

5
           Respectfully submitted this 30th day of October, 2020.

6

7                             By:   s/Todd M. Friedman
                                    Todd M. Friedman, Esq.
8
                                    Law Offices of Todd M. Friedman, P.C.
9                                   Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
     Case 2:20-cv-09775-SVW-GJS Document 9 Filed 10/30/20 Page 3 of 3 Page ID #:45



1
     Filed electronically on this 30th day of October, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 30th day of October, 2020, via the ECF system to all
5
     interested parties

6

7    This 30th day of October, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
